Name: 98/685/EC: Council Decision of 23 March 1998 concerning the conclusion of the Convention on the Transboundary Effects of Industrial Accidents
 Type: Decision
 Subject Matter: technology and technical regulations;  environmental policy;  health;  regions and regional policy;  deterioration of the environment
 Date Published: 1998-12-03

 3.12.1998 EN Official Journal of the European Communities L 326/1 COUNCIL DECISION of 23 March 1998 concerning the conclusion of the Convention on the Transboundary Effects of Industrial Accidents (98/685/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 130s(1) thereof, in conjunction with the first sentene of Article 228(2) and the first subparagraph of Article 228(3) thereof, Having regard to the proposal of the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the Commission took part, on behalf of the Community, in the negotiations with a view to the conclusion of the Convention on the Transboundary Effects of Industrial Accidents; whereas the Convention was signed on behalf of the Community in Helsinki on 18 March 1992; Whereas the Convention aims at protecting human beings and the environment against industrial accidents capable of causing transboundary effects and at promoting active international cooperation between the Contracting Parties before, during and after such accidents; Whereas the conclusion of the Convention comes within the scope of the Community's participation in international measures to protect the environment, recommended by the fifth Action Programme on the Environment, the general approach of which was approved by the Council and the Representatives of the Governments of the Member States, meeting within Council, in their Resolution of 1 February 1993 (3); Whereas, in accordance with the principles stated in Article 130r of the Treaty, the control of major-accident hazards involving dangerous substances constitutes a matter of utmost importance for all Member States in view of the cross-border nature of the effects on the environment and human health of major industrial accidents involving such substances; Whereas Council Directive 82/501/EEC of 24 June 1982 on the major-accident hazards of certain industrial activities (4) and Council Directive 96/82/EC of 9 December 1996 on the Control of major-accident hazards involving dangerous substances (5) aim at the prevention of major accidents and the limitation of their consequences for man and the environment; whereas these Directives contain provisions concerning transboundary cooperation; Whereas it is therefore necessary for the Community to approve the Convention; Whereas for certain substances, namely bromine, methanol, oxygen and substances dangerous for the environment, the threshold quantities set out in Directive 96/82/EC differ from those mentioned in Part I of Annex I to the Convention; Whereas it will not be possible for the Community to apply the aforementioned threshold quantities for the abovementioned substances; whereas, therefore, in order to enable the Convention to the approved, reservations have to be formulated; Whereas, in order for the Convention to enter into force without delay, it is necessary that signatory Member States carry out their procedures for ratification, acceptance or approval of the Convention as soon as possible, in order to enable the Community and the Member States to deposit their instruments of ratification, acceptance or approval, HAS DECIDED AS FOLLOWS: Article 1 The Convention on the Transboundary Effects of Industrial Accidents is hereby approved on behalf of the Community subject to the reservations appearing in Annex I hereto. The text of the Convention is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the persons empowered to deposit, on behal of the Community, the instrument of approval with the Secretary-General of the United Nations Organisation, in accordance with Article 28 of the Convention. When depositing the instrument of approval and the reservations in Annex I, the said person(s) will deposit the declaration of competence appearing in Annex II hereto. Article 3 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 23 March 1998. For the Council The President M. MEACHER (1) OJ C 267, 3.9.1997, p. 60. (2) OJ C 339, 10.11.1997, p. 26. (3) OJ C 138, 17.5.1993, p. 1. (4) OJ L 230, 5.8.1982, p. 1. Directive as last amended by the 1994 Act of Accession. (5) OJ L 10, 14.1.1997, p. 13. ANNEX I RESERVATIONS The Member States of the European Community, in their mutual relations, will apply the Convention in accordance with the Community's internal rules. The Community therefore reserves the right: (i) as concerns the threshold quantities mentioned in Annex I, Part I, Nos 3, 4 and 5 of the Convention, to apply threshold quantities of 100 tonnes for bromine (very toxic substance), 5 000 tonnes for methanol (toxic substance ) an 2 000 tonnes for oxygen (oxidising substance); (ii) as concerns the threshold quantities mentioned in Annex I, Part I, No 8 of the Convention, to apply threshold quantities of 500 tonnes (risk phrase R50-53 (1): substances very toxic to aquatic organisms which may cause long term adverse effects in the aquatic environment) and 2 000 tonnes (risk phrase R51-53 (1): substances toxic to aquatic organisms which may cause long term adverse effects in the aquatic environment) for substances dangerous for the environment. (1) Substances classified according to Council Directive 67/548/EEC of 27 June 1967 on the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (OJ 196, 16.8.1967, p. 1). Directive as last amended by Directive 96/56/EC (OJ L 236, 18.9.1996, p. 35). ANNEX II DECLARATION BY THE EUROPEAN COMMUNITY PURSUANT TO ARTICLE 29(4) OF THE CONVENTION ON THE TRANSBOUNDARY EFFECTS OF INDUSTRIAL ACCIDENTS; CONCERNING COMPETENCE In accordance witht the EC Treaty, the objectives and principles of the Community's environmental policy are, in particular, to preserve and protect the quality of the environment and human health through preventive action. In pursuit of those objectives, the Council adopted Council Directive 82/501/EEC of 24 June 1982 on the major-accident hazards of certain industrial activities which has been replaced by Council Directive 96/82/EC of 9 December 1996 on the control of major-accident hazards involving dangerous substances. These instruments aim at the prevention of major-accident hazards involving dangerous substances and the limitations of their consequences for man and the environment and cover matters which are the subject of the Convention on the Transboundary Effects of Industrial Accidents. The Community will inform the depositary of any amendment to this Directive and of any further relevant development in the field covered by the Convention. As regards the application of the Convention, the Community and its Member States are responsible, within their respective spheres of competence.